Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 1 of 24




             EXHIBIT 1




             EXHIBIT 1
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 2 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 3 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 4 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 5 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 6 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 7 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 8 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 9 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 10 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 11 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 12 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 13 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 14 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 15 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 16 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 17 of 24
                   Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 18 of 24




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22321979
Notice of Service of Process                                                                            Date Processed: 11/19/2020

Primary Contact:           Anne Troupis (Monsanto)
                           Bayer U.S. LLC
                           800 N Lindbergh Blvd
                           Saint Louis, MO 63167-1000

Entity:                                       Monsanto Company
                                              Entity ID Number 2282193
Entity Served:                                Monsanto Company
Title of Action:                              Pinheiro, Eduino N. vs. Monsanto Company
Matter Name/ID:                               Pinheiro, Eduino N. vs. Monsanto Company (10674277)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Maricopa County Superior Court, AZ
Case/Reference No:                            CV2020-055746
Jurisdiction Served:                          Arizona
Date Served on CSC:                           11/18/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Michael C. McKay
                                              480-681-7000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 19 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 20 of 24
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 21 of 24
12/8/2020           Case 2:20-cv-02378-GMS Document        1-3
                                            Civil Court Case       Filed- Case
                                                             Information  12/08/20
                                                                               History Page 22 of 24

      Language
  Select  Docket
 Powered by       Translate




        Civil Court Case Information - Case History

     Case Information
     Case Number:      CV2020-055746                Judge:      Agne, Sara
     File Date:        11/9/2020                    Location:   Northeast
     Case Type:        Civil

     Party Information
     Party Name                                             Relationship                Sex          Attorney
     Eduino N Pinheiro                                      Plaintiff                   Male         Michael McKay
     Monsanto Company                                       Defendant                                Pro Per


     Case Documents
     Filing Date          Description                                                          Docket Date           Filing Party
     12/1/2020            AFS - Affidavit Of Service                                           12/7/2020
     NOTE: MONSANTO COMPANY
     11/9/2020            COM - Complaint                                                      11/10/2020
     NOTE: Complaint
     11/9/2020            CSH - Coversheet                                                     11/10/2020
     NOTE: Civil Cover Sheet
     11/9/2020            CCN - Cert Arbitration - Not Subject                                 11/10/2020
     NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
     11/9/2020            SUM - Summons                                                        11/10/2020
     NOTE: Summons


     Case Calendar
     There are no calendar events on file


     Judgments
     There are no judgments on file




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV2020-055746                                         1/2
12/8/2020           Case 2:20-cv-02378-GMS Document        1-3
                                            Civil Court Case       Filed- Case
                                                             Information  12/08/20
                                                                               History Page 23 of 24




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV2020-055746            2/2
Case 2:20-cv-02378-GMS Document 1-3 Filed 12/08/20 Page 24 of 24
